June 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           OMEGA LOUT, Appellant

NO. 14-14-00302-CV                          V.

                   THE METHODIST HOSPITAL, Appellee
                    ________________________________

      This cause, an appeal from the judgment signed March 25, 2014 in favor of
appellee The Methodist Hospital, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, The Methodist Hospital.

      We further order this decision certified below for observance.